Citation Nr: 0429182	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
right wrist fracture.

4.  Entitlement to service connection for a left leg scar. 

5.  Entitlement to service connection for alcoholism 
secondary to service-connected post-traumatic stress 
disorder. 

6.  Entitlement to a rating in excess of 30 percent rating 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969, including service in the Republic of Vietnam from 
January 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  During the hearing 
and on the record, the veteran withdrew from his appeal the 
issue of a total disability rating based on individual 
unemployability due to service-connected disabilities.  
38 C.F.R. § 20.204(c).  In addition, at the hearing, the 
veteran submitted to the Board additional evidence in support 
of his claim.  The evidence was accompanied by a signed 
waiver of initial review by the RO and it will be considered 
by the Board in the adjudication of this appeal.

This matter is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

REMAND 

On the claim of service connection for hearing loss and 
tinnitus, the record shows that the veteran has hearing loss 
and tinnitus.  In his statements and testimony, the veteran 
asserts that both of these conditions are related to weapons-
related acoustic trauma during service.  On separation 
examination in 1969, the veteran gave a history of ear, nose 
or throat trouble.  Audiometric testing revealed a decrease 
in the decibel levels at some of the tested frequencies.  
During service, the veteran was a heavy vehicle driver and 
assigned to an engineer unit and after service he worked in 
coal mines. 

On the claim of service connection for residuals of a right 
wrist fracture, the record shows that the veteran reported a 
history of a right wrist fracture on entrance examination in 
1966.  In 1986, the veteran had right wrist surgery for an 
on-the-job injury.  At the hearing in March 2004, the veteran 
testified that he fractured his wrist while on leave from the 
Army. 

On the claim of service connection for a left leg scar, the 
service medical records document a left leg abrasion.  On VA 
examination in December 1994, the pertinent finding was a 
four-centimeter scar on the back of the left leg.  

Regarding the claim of service connection for alcoholism 
secondary to PTSD, the record shows a history of alcohol 
abuse and it is unclear whether it is related to PTSD.

On the claim for increase, in a statement, dated in February 
2004, a Vet Center counselor reported that the veteran's 
functioning has grown increasingly worse.  At the hearing in 
March 2004, the veteran testified that he had severe PTSD 
symptoms, including depression and panic attacks averaging 
five to six times per week.  He stated that he was receiving 
ongoing treatment by VA. 

As the record does not contain sufficient evidence to decide 
the claims, further evidentiary development is needed.  
Therefore, under the duty to assist, 38 C.F.R. § 3.159, this 
matter is REMANDED for the following action:  

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  If he has evidence to 
substantiate his claims, not already 
of record and not specifically 
requested in this remand, that is in 
the custody of VA, he should 
identify the VA facility so that the 
RO can obtain the records. 

b.  If he has evidence to 
substantiate his claims, not already 
of record, not specifically 
requested in this remand, such as 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claims, 
specifically, records of treatment 
of a right wrist fracture during 
service, at the Bluefield 
Sanatorium, West Virginia, or 
authorize VA to obtain the records 
on his behalf. 

2.  Obtain the PTSD treatment records 
from the Princeton Vet Center, Princeton, 
West Virginia, since February 2002 and 
from the Beckley, West Virginia VAMC 
since March 2002. 

3.  Schedule the veteran for a VA 
audiology examination, including 
audiometric testing, to determine whether 
the veteran has either hearing loss or 
tinnitus or both.  The claims folder must 
be made available to the examiner.  If 
hearing loss or tinnitus is found or both 
are found, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not that current 
hearing loss or tinnitus or both are 
related to noise exposure during service, 
either the exposure to the usual 
acoustics of military service, for 
example, small arms fire, or exposure to 
the acoustics of operating a heavy 
vehicle.  

4.  Schedule the veteran for a VA 
examination to determine whether the left 
leg scar is consistent with an abrasion 
that was documented during service.  The 
claims folder must be made available to 
the examiner. 

5.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran suffers from 
alcoholism secondary to PTSD and to 
determine the current level of impairment 
due to PTSD.  The claims folder must be 
made available to the examiner. 

6.  After the above development is 
completed, adjudicate the claims.  Unless 
evidence of a right wrist fracture during 
service is produced, further development 
of this issue is not required.  If any 
benefit on appeal remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


